





Exhibit 10.37








January 18, 2017                        
 
Helen Quinn






Dear Helen,


Reference is made to the employment letter dated October 1, 2016 (the
“Agreement”) between you and FTD Companies, Inc. (“FTD” or the “Company”). The
parties hereto hereby agree that the Agreement shall be amended as follows: The
general release referred to in the Agreement must become effective and
enforceable after the expiration of the applicable revocation period under
federal or state law no later than the 60th day following the date of
termination. The first installment of the severance payment will be payable on
the first regular payday for the Company’s salaried employees after the sixty
(60) day period following the date of termination on which the executed release
is so effective and enforceable. Notwithstanding the foregoing, to the extent
required by Section 409A of the Internal Revenue Code, if you are a specified
employee, as defined under Section 409A at the time of termination, the first
installment will be payable on the first regular payday after the earlier of (a)
the date that is six months after your termination or (b) the date of your
death.


Sincerely,




/s/ Scott Levin                
Scott Levin
Executive Vice President and General Counsel




ACCEPTED AND AGREED TO:




/s/ Helen Quinn                
Helen Quinn







